Case: 20-20572      Document: 00515934518          Page: 1     Date Filed: 07/12/2021




            United States Court of Appeals
                 for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                July 12, 2021
                                    No. 20-20572                               Lyle W. Cayce
                                                                                    Clerk

   In the matter of: Walker County Hospital Corporation

                                                                            Debtor,

   The Official Committee of Unsecured Creditors of
   Walker County Hospital Corporation, doing business as
   Huntsville Memorial Hospital,

                                                                          Appellant,

                                        versus

   Walker County Hospital District; Huntsville
   Community Hospital, Incorporated,

                                                                          Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:20-CV-911


   Before Jolly, Duncan, and Oldham, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
          A creditor disputes last-minute modifications to the terms of a
   bankruptcy sale. Because it failed to seek a stay, its appeal fails.
Case: 20-20572         Document: 00515934518                Page: 2       Date Filed: 07/12/2021




                                           No. 20-20572


                                                 I.
           Walker County Hospital Corporation (the “Hospital” or the
   “Debtor”) operated a not-for-profit community hospital in Huntsville,
   Texas.1 It is the county’s largest healthcare provider; to be sure, few other
   options exist for residents in this rural area. The Hospital had financial
   troubles and was on the brink of closing, a matter of great concern to the
   citizens of Walker County. On November 11, 2019, the Hospital filed for
   Chapter 11 bankruptcy and made an effort to auction off its assets and
   operations. But none of the thirty-six parties that received the Hospital’s
   offering memorandum submitted a bid.
           But the Hospital did have some hope: a “stalking horse bid” 2 from
   Huntsville Community Hospital, a joint venture between Walker County
   Hospital District (the “District”) and Community Hospital Corporation
   (collectively, the “Buyers”). At approximately the same time that the
   Buyers’ bid was being organized and considered, a committee was appointed
   to represent the interests of the Debtor’s unsecured creditors (the
   “Committee” or the “Creditors”). The Committee believed the Buyers’
   bid undervalued what the Hospital was worth and would have left little for
   the Creditors (i.e., the Committee). After weeks of negotiation, the Debtor,
   the Buyers, and the Committee reached a Settlement that would govern the
   sale of all of the Hospital’s assets and operations to the Buyers. In exchange,


           1
              As the facts are not in dispute, the factual discussion in the district court’s order
   is relied on here.
           2
             “[A]n initial bidder” in a bankruptcy proceeding may “serve as a so-called
   ‘stalking horse,’ whose initial research, due diligence, and . . . bid may encourage later
   bidders.” In re ASARCO, L.L.C., 650 F.3d 593, 602 (5th Cir. 2011). “[T]he initial offeror
   provides a valuable service by establishing a minimum price for the assets to be sold and in
   creating a market for the assets.” WILLIAM L. NORTON, 2 NORTON BANKR. L. &
   PRAC. § 44:28 (3d ed. 2021) [hereinafter “NORTON”].




                                                  2
Case: 20-20572       Document: 00515934518          Page: 3   Date Filed: 07/12/2021




                                     No. 20-20572


   the Committee agreed not to bring its objections. This Settlement was
   memorialized in an email exchange between the parties on December 18,
   2019. Two days later, the bankruptcy court held a hearing to approve the sale
   on the agreed terms and subsequently entered a Sale Order pursuant to 11
   U.S.C. § 363(b), which attached and referenced the Settlement reached
   among the parties as well as a Purchase Agreement between only the Debtor
   and the Buyers.
          Key features of these documents would later form the basis for this
   dispute. As noted above, the Committee agreed to waive its objections to the
   sale based on the terms agreed to in the Settlement. In exchange, the
   Committee received more favorable terms of sale for the Debtor than
   originally contemplated by the transaction. This would, of course, translate
   into more funds being available to flow from the Debtor to the Committee—
   i.e., to pay off unsecured creditors.
          In exchange for less favorable terms, the Buyers retained certain
   rights. First, the Buyers’ bid was conditioned on raising financing from a
   third-party lender (the “Lender”); without such financing, the Buyers were
   not obligated to consummate the transaction. Second, the Hospital was
   slated to receive a large future payment associated with a certain Medicaid
   program; the Buyers scheduled the transaction’s closing date such that that
   payment was supposed to be received after they owned all of the Hospital’s
   assets—including its accounts receivable—meaning that the Buyers would
   be entitled to receive that payment. However, if the sale closed after the
   Hospital received the payment from Medicaid, the payment would be
   included in an “Accounts Receivable Sharing Waterfall,” a complex formula
   devised to divide the Hospital’s accounts receivable between the Buyers and
   the Debtor’s estate (that would eventually flow to the Committee). In short,
   if the payment reached the Hospital before the sale closed, the Buyers would
   receive substantially less than expected.



                                           3
Case: 20-20572      Document: 00515934518          Page: 4   Date Filed: 07/12/2021




                                    No. 20-20572


          After the Sale Order was entered, the Lender began its due diligence
   process, reviewing the Hospital’s records to determine if it was willing to
   finance the Buyers’ acquisition of the Hospital. The process was slow, issues
   were found, and closing was delayed past the date originally planned. During
   this period of delay, the Buyers and the Hospital negotiated some side
   agreements to keep the Hospital running, since it was very close to shutting
   its doors due to financial difficulties. As part of these side agreements, the
   Buyers conditioned their ability and willingness to close the transaction on
   the Hospital’s having not yet received the Medicaid payment; the Buyers did
   not want to lose that asset because of the delay.
          The Lender remained unwilling to finalize financing for the Buyers’
   acquisition before finishing its diligence on the Hospital—when on or about
   February 25, 2020, the Hospital received the Medicaid payment. The sale
   had not yet closed. The Buyer informed the Debtor that losing the Medicaid
   payment would sink its ability to receive financing to close the transaction.
          On February 26, 2020, the Debtor filed an emergency motion in
   bankruptcy court seeking to amend the Sale Order. In it, the Debtor noted
   the side deals that had been reached between the Debtor and the Buyers to
   keep the hospital running and also explained about the delayed closing, the
   Medicaid payment, and the need for financing. The Debtor asked the court
   to adjust downward the purchase price the Buyers would be paying and also
   grant the Buyers an administrative expense claim (which would, in effect,
   also decrease the sale price for the Buyers). According to the Debtor, this
   compromise constituted the agreement the Debtor and the Buyers had
   reached to allow the transaction to still go forward. Without it, there would
   be no deal, and the hospital would have to cease operations. The Debtor thus
   claimed that the relief it sought was “in the best interests of the Debtor, its




                                          4
Case: 20-20572         Document: 00515934518              Page: 5       Date Filed: 07/12/2021




                                          No. 20-20572


   estate, creditors, and all parties in interest.” 3                    Because “timely
   consummation of the sale” was of “critical importance,” the Debtor also
   asked the court to waive the standard fourteen-day stay usually required by
   Federal Rule of Bankruptcy Procedure 6004(h). FED. R. BANKR. P.
   6004(h) (“An order authorizing the use, sale, or lease of property . . . is stayed
   until the expiration of 14 days after entry of the order, unless the court orders
   otherwise.”) (emphasis added).
           The Debtor filed its motion on February 26, 2020, at 8:42 a.m., and
   the Committee acknowledges receiving notice “shortly after.” Indeed, the
   Committee says that its counsel called the bankruptcy court to inform the
   court that it objected to the motion and wanted time to confer with the
   Debtor and the Buyers, but this evidence does not appear in the record. What
   is in the record is that one of the Buyers filed a joinder to the Debtor’s motion
   the next day, stating that the “Buyers will not be able to close this transaction
   without the relief sought in the Debtor’s Emergency Motion.” And that
   same day, February 27, 2020, at 9:20 a.m.—about twenty-four hours after
   the Debtor’s motion was filed—the bankruptcy court entered an order
   amending the Sale Order (the “Amendment Order”) and granted the Debtor
   and the Buyers the relief they had requested.
           The Amendment Order was “effective immediately upon its entry,”
   and it authorized the Debtor and the Buyers to “close the sale of the
   Purchased Assets immediately.” It also was explicit that “[a]ny party
   objecting to this order must exercise due diligence in filing an appeal and
   pursuing a stay within the time prescribed by law and prior to the Closing
   Date, [sic] or risk its appeal will be foreclosed as moot.” That did not leave



           3
             The Debtor also noted, however, that it “sought the Committee’s consent to the
   relief sought in this Motion prior to filing this Motion, but such consent was not obtained.”




                                                5
Case: 20-20572        Document: 00515934518              Page: 6       Date Filed: 07/12/2021




                                         No. 20-20572


   much time, because less than twenty-four hours later, the sale of the
   Hospital’s assets closed—at 12:01 a.m. on February 28, 2020.
           The Committee did not seek a stay at any point, but about two weeks
   later, on March 11, 2020, it did appeal the bankruptcy court’s Amendment
   Order to the district court, claiming various bankruptcy rules were not
   followed and that its procedural due process rights were violated. The
   Buyers moved to dismiss the Committee’s appeal. They argued it was
   mooted by 11 U.S.C. § 363(m), which provides that the “modification on
   appeal” of certain authorized bankruptcy sales “does not affect the validity
   of” such a sale “to an entity that purchased . . . such property in good faith
   . . . unless” that sale was “stayed pending appeal.” 11 U.S.C. § 363(m).
   Since the Committee did not even seek a stay, the Buyers argued that the sale
   could not be modified.
           The District Court ruled that the Committee’s appeal was statutorily
   moot.4 It did not address the Committee’s due process arguments.
           This appeal by the Committee followed.
                                               II.
           “In reviewing the rulings of . . . the district court sitting in bankruptcy,
   we review findings of fact for clear error and conclusions of law de novo.” In
   re TMT Procurement Corp., 764 F.3d 512, 519 (5th Cir. 2014). “We review
   mixed questions of law and fact de novo.” Id.



           4
              The district court also found that the Creditors’ appeal was equitably moot.
   Equitable mootness is a judge-created bankruptcy doctrine that “allows courts to abstain
   from appeals” of orders confirming bankruptcy plans. In re Sneed Shipbuilding, Inc., 916
   F.3d 405, 408 (5th Cir. 2019). But there was no bankruptcy plan ever proposed in this case,
   let alone a plan confirmation order, so the doctrine of equitable mootness cannot apply. Id.
   at 409.




                                                6
Case: 20-20572      Document: 00515934518          Page: 7   Date Filed: 07/12/2021




                                    No. 20-20572


                                        III.
          The district court held that the Committee’s appeal was statutorily
   moot under 11 U.S.C. § 363(m), which provides that the “modification on
   appeal” of a “sale . . . of property” authorized under § 363(b) “does not
   affect the validity of” such a sale “to an entity that purchased . . . such
   property in good faith . . . unless” that sale was “stayed pending appeal.” 11
   U.S.C. § 363(m). The purpose of § 363 is to “promote the finality of
   bankruptcy sales[,] thereby maximizing the purchase price of estate assets.”
   NORTON § 44:37. “Without this protection, potential appeals would create
   such uncertainty that it could chill bidding on the debtor’s assets.” Id. And
   ultimately, maximizing bidding on and the purchase price for a debtor’s
   assets benefits a debtor’s creditors. As this court noted in Bleaufontaine:
          If deference were not paid to the policy of speedy and final
          bankruptcy sales, potential buyers would not even consider
          purchasing any bankrupt’s property.          As a result, the
          bankrupt’s creditors would be the ones most injured thereby.
          The public has a keen interest in protecting such creditors.
          Otherwise, financing might become a thing of the past.
   In re Bleaufontaine, Inc., 634 F.2d 1383, 1389 n.10 (5th Cir. 1981). “The cost,
   of course, is disposing of . . . full judicial review for legal accuracy that
   typically follows a trial court’s ruling. But Congress thought that trade was
   worth making to encourage buyers to come to the table.” Sneed Shipbuilding,
   916 F.3d at 409–10.
          This court’s interpretation of § 363(m)—which follows directly from
   the text of the statute—is clear: “[A] failure to obtain a stay is fatal to a
   challenge of a bankruptcy court’s authorization of the sale of property.” In
   re Ginther Trusts, 238 F.3d 686, 689 (5th Cir. 2001) (emphasis added). And
   fatal means fatal: challenges to authorized bankruptcy sales are dismissed




                                          7
Case: 20-20572       Document: 00515934518         Page: 8    Date Filed: 07/12/2021




                                    No. 20-20572


   when the party challenging the sale has not sought a stay. This result is made
   unmistakable by our precedent.
          For example, four decades ago, a debtor wanted to make a deal to lease
   property to provide crucial finances as it went through a Chapter 11
   bankruptcy. Am. Grain Ass’n v. Lee-Vac, Ltd., 630 F.2d 245, 247 (5th Cir.
   1980). “[T]ime was of the essence” to close the leasing transaction. Id. A
   creditor objected to the lease, but the bankruptcy court approved it over the
   objection, and the lease agreement was consummated. Id. The creditor
   appealed the bankruptcy court’s order to this court. Id. It did not, however,
   seek a stay. Id. This court held that “[i]n the absence of a stay of a
   bankruptcy court’s order . . . a party appealing the order will not be heard to
   affect the rights of a third party” who acquired the property through the
   lease. Id. at 248. “Under such circumstances, the appeal will be dismissed
   as moot.” Id. at 247.
          A few years later, a creditor attempted to assert ownership of property
   that was part of a bankruptcy proceeding; the bankrupt wanted to sell the
   property to a buyer. Fabrique, Inc. v. Corman, 813 F.2d 725, 725 (5th Cir.
   1987). The bankruptcy judge allowed the sale. Id. The creditor appealed
   that decision but failed to seek a stay. Id. The appeal was “dismissed as
   moot, as 11 U.S.C. § 363(m) . . . placed [the buyer’s] purchase beyond
   challenge.” Id.
          Just three years after Fabrique, a bankruptcy court “entered an order
   approving the sale of certain assets,” which a party “did not obtain a stay [of]
   pending appeal to the district court.” In re Gilchrist, 891 F.2d 559, 560 (5th
   Cir. 1990). When the appeal reached this court, the panel was resolute:
   “Section 363(m) patently protects, from later modification on appeal, an
   authorized sale where the purchaser acted in good faith and the sale was not
   stayed pending appeal.” Id. As such, “in the absence of a stay,” the appeal




                                          8
Case: 20-20572     Document: 00515934518           Page: 9   Date Filed: 07/12/2021




                                    No. 20-20572


   is moot, and a party “cannot be heard to complain at this late date.” Id. at
   560–61.
          Only two years ago in Sneed Shipbuilding, a trustee attempted to block
   a bankruptcy court’s approval of a sale of key estate assets, and we
   “conclude[d] that section 363(m) made the bankruptcy court’s approval the
   final word on the subject when the objector did not obtain a stay of that
   ruling.” Sneed Shipbuilding, 916 F.3d at 407. We reasoned that since
   “Congress ha[d] ordered [it] not to review such decisions by the bankruptcy
   court when they are not stayed,” the case was moot. Id. at 410.
                                        IV.
          The Committee, however, makes two interrelated arguments in an
   attempt to skirt § 363(m)’s bar. First, it notes that it only appealed the
   Amendment Order, not the Sale Order. Second, although the Sale Order was
   rendered pursuant to § 363(b), the Amendment Order did not mention that
   subsection or § 363(c), which are the only two subsections that authorize
   sales to which § 363(m) applies. Because the Committee did not appeal the
   Sale Order, and because the Amendment Order was not pursuant to § 363(b),
   the Committee argues that the lower court erred in applying § 363(m).
          The Committee is correct when it asserts that the Amendment Order
   did not mention § 363(b). But the Amendment Order never purported to
   authorize a new or different sale; it only amended the Sale Order based
   “upon all of the proceedings had” before that court. One can clearly see this
   from looking at the titles of the two orders, which are nearly identical—the
   Amendment Order merely adds “Order Amending” to the title of the Sale
   Order. The Amendment Order, rather than being a discrete decree, was
   integrally linked to, and indeed, inseparable from, the Sale Order.
          What’s more, this court previously has encountered these sorts of
   arguments in this same context. For example, in American Grain, the creditor




                                         9
Case: 20-20572        Document: 00515934518                Page: 10       Date Filed: 07/12/2021




                                           No. 20-20572


   argued that § 363(m) should not apply because it contested an order about a
   lease, not a sale of property. Am. Grain Ass’n, 630 F.2d at 248. The panel
   held that “such a strict reading of the rule would . . . undermine the important
   policy of affording finality to lower court judgments in bankruptcy
   proceedings.” Id. A creditor made a similar argument in Sneed Shipbuilding,
   saying that it did not challenge the sale of the property but rather the cash
   disbursement that happened as part of that sale and a related settlement.
   Sneed Shipbuilding, Inc., 916 F.3d at 410. In response, this court stated that it
   could not perform an “isolated analysis,” given that the payment was an
   “essential feature of the sale.” Id. The court went on to note that because
   the arrangements were “mutually dependent” and could not be
   “sever[ed],” the creditor’s argument was unavailing. Id.
           Thus, American Grain and Sneed Shipbuilding control here.5 The
   Amendment Order does just that—it amends the Sale Order—and therefore
   cannot be separated from it, just as the lease in American Grain and the cash
   disbursement in Sneed Shipbuilding. The Committee’s contentions are
   therefore unavailing.6


           5
             We note one case that appears, at first glance, to support the Committee’s
   position: In re Energytec, Inc., 739 F.3d 215 (5th Cir. 2013). But in that case, the bankruptcy
   court specifically reserved for later determination an issue that arose as part of a sale; this
   court found a later ruling on that issue to be separately appealable from the sale order and
   not moot. Id. at 219 & nn.2–3, 221. Here, the bankruptcy court did not reserve any
   questions for later determination: the Amendment Order’s sole purpose was to modify the
   Sale Order so that the parties would fully consummate the sale. Nothing was left on the
   table. Energytec is thus inapposite.
           6
            The Committee also argues that its procedural due process rights were violated
   by the manner in which the bankruptcy court handled the Debtor’s motion to amend and
   the Amendment Order; that is, the short time frame in which the Committee had to seek a
   stay. Having decided this appeal on statutory mootness grounds, we will not address these
   arguments. Cf. TMT Procurement Corp., 764 F.3d at 520 (noting that “[c]onsistent with
   our precedent” the court “d[id] not reach” another issue in a bankruptcy appeal “before
   deciding the statutory mootness issue” because of the party’s “failure to obtain a stay




                                                 10
Case: 20-20572        Document: 00515934518               Page: 11        Date Filed: 07/12/2021




                                           No. 20-20572


                                                V.
           In this opinion, we have held that § 363(m) forecloses the creditor’s
   appeal because it failed to seek the required stay of the Sale Order.
   Established precedent leads us to this conclusion, and the Committee’s
   argument that it appealed an order not subject to § 363(m) is unpersuasive.
   In short: no stay, no pay.
                                                                              AFFIRMED.




   pending appeal”). Nor will we pass on the Committee’s contentions regarding the other
   parties’ good faith or the awarding of damages, as the Committee did not make these
   arguments until its district court appeal reply brief. Since “arguments raised for the first
   time in a reply brief are waived,” United States v. Gas Pipe, Inc., 997 F.3d 231, 242 (5th Cir.
   2021), the district court—as an appellate court, in this bankruptcy case—rightfully did not
   consider these arguments.




                                                 11